     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                     SACRAMENTO DIVISION

12
                                                     ) Case No.: 2:18-cv-01655-AC
13   PAULA LYNN SCHENONE,                            )
                                                     ) JOINT STPULATION FOR EXTENSION
14                   Plaintiff,                      ) OF TIME AND [PROPOSED] ORDER
                                                     )
15          vs.                                      )
     NANCY A. BERRYHILL,                             )
16   Acting Commissioner of Social Security,         )
                                                     )
17                                                   )
                     Defendant.                      )
18                                                   )
19
20           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21   that the time for responding to Plaintiff’s Opening Brief be extended from December 27, 2018 to

22   January 28, 2019. This is Defendant’s first request for extension. Good cause exists to grant

23   Defendant’s request for extension. Defendant has four briefing deadlines this week, including
24   two on the same date as the current filing deadline. Counsel was also out on vacation leave for
25   the holidays. In addition, Counsel has a Ninth Circuit brief, which requires multiple levels of
26   review due to the U.S. Attorneys’ Office due next week. Due to high workload demands and
27   scheduled leave, Counsel needs additional time to adequately review the transcript and properly

28   respond to Plaintiff’s Motion for Summary Judgment. The parties further stipulate that the

     JS for Extension of Time and PO                             Case No. 2:18-cv-01655-AC

                                                     1
 1   Court’s Scheduling Order shall be modified accordingly. Defendant makes this request in good
 2   faith with no intention to unduly delay the proceedings.
 3   Respectfully submitted,
 4
     Dated: December 26, 2018                     /s/ * Jeffrey R. Duarte
 5
                                                  (*as authorized by email on December 26, 2018)
 6                                                JEFFREY R. DUARTE
                                                  Attorney for Plaintiff
 7
 8
     Dated: December26, 2018                      MCGREGOR W. SCOTT
 9
                                                  United States Attorney
10                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
11                                                Social Security Administration
12
13                                        By      /s/ Tina L. Naicker
                                                  TINA L. NAICKER
14                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
15
16                                               ORDER

17   APPROVED AND SO ORDERED:
18
19
     DATED: January 3, 2019.
20
21
22
23
24
25
26
27
28

     JS for Extension of Time and PO                            Case No. 2:18-cv-01655-AC

                                                     2
